Name: Commission Regulation (EC) No 38/94 of 10 January 1994 amending Regulation (EEC) No 1934/93 fixing for the 1992/93 marketing year the yields of olives and olive oil
 Type: Regulation
 Subject Matter: plant product;  regions and regional policy;  processed agricultural produce
 Date Published: nan

 11 . 1 . 94 Official Journal of the European Communities No L 7/5 COMMISSION REGULATION (EC) No 38/94 of 10 January 1994 amending Regulation (EEC) No 1934/93 fixing for the 1992/93 marketing year the yields of olives and olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 3500/90 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 1934/93 (^ fixes the yields of olives and olive oil for the homo ­ geneous production zones ; whereas there are errors in Annexes I and II thereto ; whereas, as a result, the errors or omissions should be corrected, given that the benefi ­ ciaries have not yet received the production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1934/93 is hereby amended as follows : 1 . in Annex I.C, the information on the provinces of Evias, zone 11 , Lakonias, zone 5, Halkidikis, zones 6 and 8 and Kykladon, zone 3, is replaced by the infor ­ mation in the Annex to this Regulation ; 2. in Annex II.C : (a) in Nomos Rethymnou the commune of Platanou is added to zone 12 ; (b) in the Nomos Fokidas, the commune of Vinianis is added to zone 6 ; 3 . in Annex II.D : in the Communidad aut6noma de Castilla-La Mancha in the province of Ciudad Real, in zone 4, the commune of Puebla de Don Rodrigo is deleted ; it is added to zone 1 of the same province. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 24 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 285, 20. 11 . 1993, p. 1 . (3) OJ No L 208, 3 . 8 . 1984, p. 3 . 0 OJ No L 338, 5. 12. 1990, p. 3 . f3) OJ No L 178, 21 . 7. 1993, p. 1 . No L 7/6 Official Journal of the European Communities 11 . 1 . 94 ANEXO  BILAG  ANHANG  Ã APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 'Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie ProvÃ ­ncia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/100 kg oliven kg 01/ 1 00 kg Oliven kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã /100 kg Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/100 kg olives kg huile/100 kg olives kg olio/100 kg olive kg olie/100 kg olijven kg azeite/100 kg azeitonas Eu6ota? 11 5 18 Ã Ã ±Ã ºÃ Ã ½Ã ¯Ã ±Ã  5 7 21 XaX.Ki8iKf)5 6 5 20 8 4 20 KOKX&amp;8(DV 6 7 .17'